                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
 -------------------------------------------------------------- X         DOC #:
 UNITED STATES OF AMERICA                                       :         DATE FILED: 5/13/2021
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :           19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :                ORDER
 ISSIAGA SYLLA, and                                             :
 FALIKOU KONE,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Messrs. Conde and Bakayoko are tentatively scheduled to commence jury

selection and trial on July 6, 2021 at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT:

        1. A final pretrial conference will be held on June 24, 2021 at 2:00 p.m. The

             conference will be held in person at 40 Foley Square in Courtroom 443.

        2. As previously indicated, the Court will inform the parties as soon as it receives a firm

             trial date.

        3. In light of the logistical difficulties created by the COVID-19 pandemic, pursuant to

             18 U.S.C. § 3161(h)(7)(A), the period of time between May 13, 2021 and July 6,

             2021, is excluded under the Speedy Trial Act. The Court finds that the ends of justice

             served by accommodating those logistical difficulties outweigh the Defendants’ and

             the public’s interests in a speedy trial.

SO ORDERED.
                                                                    ________________________
Date: May 13, 2021                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
